Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach of generating rotational position signals.  The Li references teach of rotating and pulling back in imaging catheter to obtain a spiral scanning pattern and determines angular velocity and thus a specific pull back speed to produce the spiral scanning pattern and therefore the Li reference discloses image acquisition by coordinating a motor pull-back speed with a determined angular velocity and does not generate rotational position signals used to synchronize image acquisition.  Therefore, the Li reference does not teach generating a plurality of rotational position signals and synchronizing acquisition of each image frame to the corresponding rotational position signal.  The Spencer reference is directed to imaging a body lumen by OCT using an elongate OCT catheter having an OCT sensor which includes an optical fiber that is rotated to collect images but the does not teach of an OCT sensor used to generate any rotational position signal.  Therefore, the Spencer reference does not teach of generating a plurality of rotational position signals and synchronizing acquisition of each image frame to the corresponding rotational position signal.  The Tearney reference teaches of recording the encoder signals when the image data is acquired and does not teach of using the encoder signals to determine when to image data or synchronizing image acquisition to the encoder signals and therefore no coordination of image acquisition timing with the encoder signals.  Therefore, the combination of references does not teach of “generating a plurality of rotational position signals” and “synchronizing acquisition of each image frame to the corresponding rotational position signal”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793